DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Claims 1-10 in the reply filed on 10/20/2020 is acknowledged.  Withdrawal of Claims 11-15, in the reply filed by the Applicant on 10/20/2020 is acknowledged.

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 11/12/2019 was considered by the examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In regards to Claim 1, the phrase “…selected from a group consisting of tantalum nitride and zirconium nitride, and tungsten with a tungsten content between 0 and 98 wt%” renders the claim indefinite.  It is unclear as to if the said coating consists essentially of a least one of tantalum or zirconium nitride and tungsten, or one from the group of three, where in the case of tungsten it is used between 0 and 98 wt%.  Therefore, the metes and bounds of the claim are not clearly defined, and the phrase renders the claim indefinite.
	For purposes of Office examination, the Examiner is interpreting this phrase to mean that the sheet contains at least one of tantalum nitride, zirconium nitride, and tungsten.

	In regards to Claim 1, the term “high-temperature component” renders the claim indefinite.  It is unclear as to what constitutes a component to be high-temperature and what does not; for example, what properties or behaviors constitute a component to be “high-temperature” at what temperature ranges/limits.  Therefore, the metes and bounds of the claim are not clearly defined, and the term renders the claim indefinite.
	For purposes of Office examination, the Examiner is interpreting the term “high-temperature component” to mean “component”.  

	In regards to Claim 1, the phrase “between 0 and 98 wt%” renders the claim indefinite.  It is unclear as to whether or not the range claimed is inclusive of its endpoints, 0 or 98 wt%, or not, and whether or not components can be equal to 0 wt %.  Therefore, the metes and bounds of the range are not clearly defined, and the phrase renders the claim indefinite.


	In regards to Claim 4, the phrase “layer of tantalum nitride particles and/or zirconium nitride particles and tungsten particles” renders the claim indefinite.  It is unclear as to whether the phrase refers to a layer of one or more of any of the three components in particle form, or specifically one or more of the nitride particles and tungsten particles.  Therefore, the metes and bounds of the claim are not clearly defined and the phrase renders the claim indefinite.	
	For purposes of Office examination, the Examiner is interpreting the phrase in the broadest sense; namely, a layer of one or more of any of the three components in particle form.

	In regards to Claim 4, the phrase “between 2 and 75 wt%” renders the claim indefinite.  It is unclear as to whether or not the range claimed is inclusive of its endpoints, 2 or 75 wt%, or not, and whether or not components can be equal to 2 wt %.  Therefore, the metes and bounds of the range are not clearly defined, and the phrase renders the claim indefinite.
	For purposes of Office examination, the Examiner is interpreting the phrase in its broadest sense to mean inclusive of the endpoints, 2 and 75 wt%. 

	In regards to Claim 6, the term “porous coating” renders the claim indefinite.  It is unclear as to what parameters constitute a coating to be porous and what does not.  For example, coating material layers that are 90% and 50% theoretical density can both be considered porous.  Therefore, the metes and bounds of the claim are not clearly defined, and the phrase renders the claim indefinite.


In addition to the rejections set forth above, Claims 2-10 depend from claims rejected under 35 U.S.C. 112(b) and incorporate the limitations within these claims. Therefore, these claims are rejected for the reasons set forth above on the claims from which the claims respectfully depend.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. US 2001/0033950 (Billings).
In regards to Claims 1, 7, and 9-10, Billings teaches that refractory ceramics and composite materials consisting of nitrides are used to form refractory articles or as coatings for refractory articles, which have high resistance to molten metals, salts, and corrosive environments, and can able to be engineered to have desirable thermal and electrical properties, wherein the articles are crucibles, spray nozzles, and the like (Abstract), and that refractory materials and articles must withstand thermal cycling conditions, i.e. heating, without spalling or cracking, and must be able to be tailored to be good thermal conductors (¶6) – corresponding to a high-temperature component, wherein the component is a crucible (instant Claims 1 and 10), and 

In regards to Claims 2-4, Billings teaches that the refractory materials can be made from a variety of techniques, including but not limited to high temperature vacuum processing, powder reaction and metallic reduction processing, liquid-phase and conventional sintering, and reactive gas processing (¶22) as well as pack cementation, plasma spraying, PVD, or CVD (¶25) – corresponding to the coating being formed by physical vapor deposition (PVD) (instant Claim 

In regards to Claim 5, Billings teaches that refractory coatings comprising nitrides of Group IV metals selected from Zr, amongst others (¶13), and that additionally, an optional intermediate functional layer of materials including W (¶33) – corresponding to a coating formed of zirconium nitride and tungsten (instant Claim 5).  Although Billings does not teach the exact amount of zirconium nitride within the coating, one of ordinary skill in the art would recognize that given Billings’ teachings, that one of ordinary skill in the art would have been motivated to utilize a majority amount of zirconium nitride, along with materials of W from the functional intermediate layer, translating to and overlapping with the claimed range of the zirconium nitride comprising between 2 wt. % and 75 wt. % (instant Claim 5).  It is well-settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is n re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  

In regards to Claim 6, as per the Claim Interpretation above, it is unclear as to what parameters constitute a coating to be porous versus not porous.  Given that the coating of Billings is substantially similar in composition and process of manufacture of the coating, one of ordinary skill in the art would expect it to exhibit the same properties, including porosity.  Furthermore, as interpreted by the Examiner in the above 112(b) rejection, any coating that is not its maximum theoretical density is considered to be porous.

Claims 1-2 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Publication No. US 6,486,602 (Setzer).
In regards to Claims 1 and 7-9, Setzer teaches an electrode for a high-pressure discharge lamp, wherein at least a part of the surface of the electrode is covered with a dendritic layer, which achieves a substantially longer service life (Abstract).  Setzer also teaches that the material of the coating is tungsten, tantalum, zirconium, amongst others, and nitrides thereof (Claim 2), and the core of the anode is made from tungsten (Column 2, Lines 35-37) – corresponding to a high-temperature component comprising a component body of refractory metal or metal alloy and an emissivity-increasing coating, wherein said coating consisting essentially of at least one nitride selected from the group consisting of tantalum nitride and zirconium nitride, and tungsten with a tungsten content between 0 and 98 wt % (instant Claim 1), wherein the coating is formed on an outer side of said component body (instant Claim 7), wherein the component is an 

In regards to Claim 2, Setzer teaches that the method of producing the electrode can include using means of PVD (Claim 9) – corresponding to a coating formed by PVD (instant Claim 2).  Furthermore, Examiner notes that product-by-process claims are limited by and defined by the process, however, the determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product by process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  MPEP 2113.  Thus, one of ordinary skill in the art would recognize that different methods of fabrication would not affect the final properties of the product.  

In regards to Claim 5, Setzer does not teach the exact amount of zirconium nitride within the coating, one of ordinary skill in the art would recognize that given Setzer’s teachings, that one of ordinary skill in the art would have been motivated to utilize a majority amount of zirconium nitride, along with materials of W from the functional intermediate layer, translating to and overlapping with the claimed range of the zirconium nitride comprising between 2 wt. % and 75 wt. % (instant Claim 5).  It is well-settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  In the case where the n re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Additionally, Setzer teaches that the composition of the coating increases the emission coefficient from pure tungsten to values above 0.6 (Column 2, Lines 17-20); one of ordinary skill in the art would recognize that the emission coefficient can be controlled by the addition of such refractory coatings such as that of zirconium nitride.  It is well-settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art.  In re Boesch, 205 USPQ 21 5 (CCPA 1980).  See MPEP 2144.05, Sec. II.
One of ordinary skill in the art would have found it obvious to have arrived at the claimed range of zirconium nitride within the refractory coating as instantly claimed.

In regards to Claim 6, it is unclear as to what parameters constitute a coating to be porous versus not.  Given that the coating of Setzer is substantially similar in composition and process of manufacture of the coating, one of ordinary skill in the art would expect it to exhibit the same properties, including porosity.  Furthermore, as interpreted by the Examiner in the above 112(b) rejection, any coating that is not its maximum theoretical density is considered to be porous.

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  United States Patent Application Publication No. US 2010/0261034 (Cardarelli) teaches a lightweight, high strength and corrosion resistant composite metallic material that typically comprises a high-to-weight ratio, low density core material; and a corrosion resistant .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CT LI whose telephone number is (571)270-7561.  The examiner can normally be reached on M-F 7:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEVIN CT LI/
Examiner
Art Unit 1784


/Daniel J. Schleis/Primary Examiner, Art Unit 1784